DETAILED ACTION
Claims 1-5, 7-9, 12-15, 21, 22, 24, and 25 are allowed.
This office action is responsive to the amendment filed on 04/02/21.  As directed by the amendment: claims 9 and 21 have been amended; and no claims have been cancelled nor added.  Thus, claims 1-5, 7-9, 12-15, 21, 22, 24, and 25 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
	The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, with regard to independent claim 1, the prior art does not teach the limitation(s) of “identifying a particular welding operator that is associated with a greater number of the plurality of wireless personal devices than any other welding operator of the one or more welding operators”. Further, the prior art does not teach the limitation(s) of independent claim 8 of “identify a welding helmet based on a degree of synchronization between an auto-darkening feature of the welding helmet and an arc welding process of the welding power supply, establish communication with the welding helmet, wireless receive operator identification information from the welding helmet.”   Additionally, the prior art does not teach the limitation(s) of independent claim 21 of “collecting welding feedback data pertaining to the welding operation, associating the welding feedback data with a tag representative of the particular welding operator, and storing the welding data.”
          The closest prior art references of record are Davidson et al. (US 2011/0198329) and Becker et al. (US 9,566,192).  While Davidson does disclose employing a weld bank 106 which stores a user configuration 108 which includes various data or commands for configuring the welding system for various operations,  Davidson does not disclose the aforementioned limitations of the independent claims.  While Becker does teach a welding helmet that provides for bi-directional communication with another device or operator, Becker does not teach the aforementioned limitations of the independent claims.  Since none of the prior art references of record alone or in combination disclose all the limitations 

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA ROSS whose telephone number is (571)272-4480.  The examiner can normally be reached on M-F 6:00am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761